Citation Nr: 1410982	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-29 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for throat ulcers.

2.  Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus, Type II.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for disability exhibited by fatigue, to include as secondary to service connected diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from April 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and February 2010 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois that denied the benefits sought on appeal.  The Veteran was afforded a September 2012 hearing before the undersigned.  A hearing transcript is associated with the claims folder.  

The Board remanded the issues on appeal in April 2013 for additional development.  In August 2013, the agency of original jurisdiction (AOJ) awarded service connection for bilateral hearing loss and a right shoulder disability.  As such rating action results in a full grant of the benefits sought, these issues are no longer on appeal.  

A review of the Virtual VA paperless claims processing system includes updated VA treatment records.  The AOJ reviewed these records in the August 2013 Supplemental Statement of the Case.  The Veterans Benefits Management System (VBMS) electronic folder does not include any new records.  



FINDINGS OF FACT

1.  The Veteran does not have throat ulcers attributable to his military service.

2.  The Veteran does not have hypertension attributable to his military service, initially manifest within a year of separation, or secondary to service connected diabetes mellitus, Type II.

3.  The Veteran does not have GERD attributable to his military service.

4.  The Veteran does not have disability exhibited by fatigue attributable to his military service or secondary to service connected diabetes mellitus, Type II.


CONCLUSIONS OF LAW

1.  The criteria for service connection for throat ulcers are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for GERD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for service connection for disability exhibited by fatigue are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between an appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all notification and development action needed to arrive at a decision as to the claims of service connection has been accomplished.  Through February 2007 and November 2009 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claims.  The letters advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  He was also informed about the general criteria for how VA assigns disability ratings and effective dates.  A remand for further notification of how to substantiate the claims is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The evidence includes service treatment records, VA treatment records, private medical records, and statements from the Veteran.  He was afforded July 2013 VA examinations for his claims with review of the claims folder.  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the September 2012 hearing, the undersigned identified the issues on appeal.  The Veteran provided testimony as to all treatment received for these disabilities.  In April 2013, the Board remanded the claim to further assist the Veteran in obtaining outstanding service treatment records and furnishing appropriate examinations.  The duties imposed by Bryant were thereby met. 

The record reflects substantial compliance with the April 2013 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The AOJ obtained the Veteran's service treatment records and furnished appropriate examinations with review of the newly associated service treatment records.  In August 2013, the AOJ re-adjudicated the claims. 

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Notably, hypertension is considered a chronic disability within the meaning of 38 C.F.R. § 3.309(a) and an alternative method of establishing the second and third Shedden/Caluza element for chronic disabilities is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  A presumption of service incurrence or aggravation exists for these specifically identified chronic disabilities, if manifested to a compensable degree with a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  As detailed below, hypertension has not been demonstrated within a year of separation, so the presumption is not beneficial to the Veteran.  Id. 

A disability may also be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Moreover, in general, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

As relevant, a valid service connection claim must include competent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


(i) Throat ulcers and GERD

In December 1968, the Veteran complained about having a sore throat in addition to coughing, vomiting, and headaches.  Service treatment records from March and April 1969 reflect that the Veteran had a sore throat and left ear ache.  A purulent lesion was noted on the roof of the mouth.  It had been present for about one to two weeks.  He was given antibiotics and subsequently improved.  In May 1970, he sought medical attention for sore throat, headaches, cough, and runny nose.  On his June 1970 Report of Medical History for separation, the Veteran reported a history of ear, nose, or throat trouble.  He denied any stomach, liver, or intestinal trouble.   Contemporaneous clinical evaluation showed him to have normal mouth and throat and abdomen and viscera.  

The Veteran visited the VA primary care clinic in December 2005 to establish care.  Active problems were assessed as diabetes, hyperlipidemia, GERD, benign prostatic hypertrophy, and hernia.  Clinical examination of his oral cavity was normal.  VA primary care records from September 2009 show a nearly identical assessment. 

In November 2006, the Veteran reported that he had initially developed throat ulcers in service and had had problems with them ever since then.  He had private medical treatment in the mid-1980s.   

In December 2007, the Veteran reasserted that he had throat ulcers which initially developed in service.  He believed it may also be related to GERD. 

At the September 2012 hearing, the Veteran reported being diagnosed with throat ulcers in service.  He did not begin seeking medical attention for it until he had developed stomach ulcers.  He took acid reflux medication and the symptoms subsided.  In 1972, he started seeking treatment for GERD and currently took medication on a daily basis to treat it.  

The Veteran was afforded a July 2013 VA esophageal examination with review of the claims folder.  He reported being treated for throat ulcers and having heartburn treated with over the counter medication in service.  He could not recall many details about his in-service treatment, but remembered having a sore throat and being told he had throat ulcers.  He was advised to avoid certain foods and stop smoking.  Shortly after separation, the GERD symptoms increased and he sought medical attention.  He recalled taking Zantac in the late 1970s.  Upon clinical examination, the examiner noted infrequent episodes of epigastric distress, reflux, and sleep disturbances caused by reflux.  The examiner provided a negative medical opinion.  He explained that the Veteran currently had GERD without any additional throat or esophageal disorder.  He observed that the Veteran could not remember the in-service throat ulcer treatment very well and that throat ulcers would be an unusual GERD symptom.  He believed it was much more likely the Veteran had an acute viral syndrome causing the throat ulcers which resolved.  Moreover, separation records are clear that he did not have GERD complaints.  

The Veteran asserts that he has throat ulcers and GERD related to service.  He is competent to report his medical history and symptoms.  He was seen in service for a purulent lesion on the roof of his mouth and a sore throat, but these were acute and resolved with treatment.  There was no treatment or finding for throat ulcers or GERD.  The Veteran denied pertinent symptoms at service discharge.  It does not seem likely that the Veteran had GERD and/or throat ulcers in service and that these persisted, yet they were unrecognized on work-ups and physical examinations in service.  The question of whether his current symptoms are related to recollections of an episode of throat ulcers and epigastric distress many years ago is a complex medical question requiring medical expertise.  The Veteran is not shown to have advanced medical training or expertise.  Consequently, he is not competent to identify any current symptoms as related to service many years ago.  See Jandreau, 492 F.3d at 1377; Waters, 601 F.3d 1274.  Any reports of a nexus by him have no probative value.  Id.  However, he remains competent to relate his medical history and recollections of an onset in specific symptoms.  See Layno, 6 Vet. App. at 469.  

Competent medical evidence is necessary to establish nexus to service.  By "competent evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  Here, only reports from individuals with medical education or training will be consider competent evidence to establish a nexus to service.  Woehlaert, 21 Vet. App. 456.  

Here, the July 2013 VA examiner provided a highly persuasive opinion with consideration to the Veteran's competent lay recollections of symptom history and treatment.  It is uncontroverted by any additional medical evidence.  The examiner based his opinion on reviews of the claims folder, interview with the Veteran, and contemporaneous clinical examinations.  As the negative opinion is based upon a complete review of the record with appropriate consideration to the Veteran's accounts of in-service events and medical history, the Board considers it to be highly persuasive evidence weighing against a nexus to service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In summary, the preponderance of the competent evidence weighs against a nexus to service for both claimed disabilities.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran.  The claims for service connection for throat ulcers and GERD must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

(ii) Hypertension to include as secondary to service connected diabetes

At the outset, the Board notes that in accordance with VA rating criteria, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater, or systolic blood pressure is predominantly 160 or more.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 n.1 (2013).  A diagnosis of hypertension "must be confirmed by readings two or more times on at least three different days."  Id. 

Service treatment records do not show any evidence of hypertension.  The Veteran's blood pressure was noted to be within normal limits on multiple occasions, including his April 1966 entrance examination (120/60) and at his June 1970 separation examination (118/74).  

At his first visit to VA primary care in December 2005, the Veteran had a blood pressure reading of 136/71.

Private medical records from January 2007 include an assessment of "marginal blood pressure elevation."  He currently had a reading of 138/80 despite taking hypertensive medication.  On his subsequent visit in February 2007, his blood pressure had improved to 108/68.

In December 2007, the Veteran reported that he had diabetic problems long before he had an official diagnosis.  He believed his hypertension was secondary to diabetes.  He made a similar assertion in November 2008.

At the September 2012 hearing, the Veteran reported being diagnosed with hypertension shortly after having a diabetes diagnosis.  He stated that his private physician (Dr. R) told him that he had elevated blood pressure, which was common for diabetic patients.  

The Veteran had a July 2013 VA hypertension examination with review of the claims folder.  The examiner noted that at separation the Veteran had a blood pressure reading of 118/74.  He recited multiple blood pressure readings from VA treatment records dated from December 2005 to March 2013.  He noted that the Veteran was diagnosed with diabetes in 2005 and currently took antihypertensive medication.  He recorded three blood pressure readings on examination.  He provided a negative medical opinion.  He stated that hypertension was less likely directly related to service as his blood pressure at separation was normal and there was no evidence hypertension was diagnosed until many years later.  As for a secondary relationship to diabetes, he indicated that laboratory findings of normal creatinine and urine microalbumin to creatinine ratio do not support a finding that hypertension was caused by or aggravated by service connected diabetes. 

The Veteran asserts that he has hypertension related to service or secondary to service connected diabetes.  He is competent to report his medical history and symptoms.  However, the issue of a nexus to service or secondary relationship to diabetes is a complex medical question requiring medical expertise.  The Veteran is not shown to have advanced medical training or expertise.  Consequently, he is not competent to report on a direct or secondary nexus.  See Jandreau, 492 F.3d at 1377; Waters, 601 F.3d 1274.  Any reports of a nexus by him have no probative value.  Id.  However, he remains competent to relate his medical history and recollections of an onset in readily observable symptoms.  See Layno, 6 Vet. App. at 469.  

Competent medical evidence is necessary to establish nexus to service.  By "competent evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  Here, only reports from individuals with medical education or training will be consider competent evidence to establish a nexus to service.  Woehlaert, 21 Vet. App. 456.  

The July 2013 VA examiner provided a highly persuasive opinion based upon interview, clinical examination, and review of the claims folder.  It is uncontroverted by any additional medical evidence.  The opinion is plausible and supported by a scientific rationale.  Accordingly, the Board considers it to be highly persuasive evidence weighing against a nexus to service on both a direct and secondary basis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In summary, the preponderance of the competent evidence weighs against the claim.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran.  The claim for service connection for hypertension must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

(iii) Disability exhibited by fatigue to include as secondary to service connected diabetes

Service treatment records are entirely negative for any fatigue type symptoms.  Notably, at separation the Veteran reportedly had frequent trouble sleeping.  No additional findings were made on contemporaneous clinical evaluation.  

In his October 2009 claim, the Veteran stated that he had a significant amount of fatigue and associated it with service connected diabetes.  

In November 2009, the Veteran submitted a letter from his treating physician (Dr. R.) in support of the claim.  Dr. R. described the Veteran's development of diabetes.  He stated that fatigue and decreased exercise capacity were common symptoms associated with diabetes.  He noted that the Veteran reported persistent problems with fatigue and had had occupational accommodations because of it.  He stated that fatigue was "likely due to" diabetes. 

The Veteran underwent a VA examination in July 2013 with review of the claims folder.  He reported having an onset of fatigue about five to six years ago.  He retired in 2009 due to eligibility, but also because of his fatigue symptoms.  He believed it was progressive.  He described having no energy.  He denied depression and believed diabetes caused his fatigue.  He denied any recent hospitalization, surgery, or infectious disease history.  The examiner noted the Veteran had thyroid tests with the most recent in October 2012.  They had all been normal.  The examiner provided a negative medical opinion.  He cited negative findings from service treatment records.  He explained that diabetes has many complications, but fatigue is not one of them.  He stated that there is no mechanism in well controlled diabetes could directly or as a diabetic medication side effect cause fatigue.  He observed that fatigue is a vague symptom caused by many conditions as well as being normal physiologically in the right clinical setting.  He believed the Veteran's fatigue was physiological and related to poor conditioning and normal aging.  He did not believe it was caused by or aggravated by diabetes.  

The Veteran asserts that he has disability exhibited by  fatigue related to service or secondary to service connected diabetes.  He is competent to report his medical history and symptoms.  However, the issue of a nexus to service or secondary relationship to diabetes is a complex medical question requiring medical expertise.  The Veteran is not shown to have advanced medical training or expertise.  Consequently, he is not competent to report on a direct or secondary nexus.  See Jandreau, 492 F.3d at 1377; Waters, 601 F.3d 1274.  Any reports of a nexus by him have no probative value.  Id.  However, he remains competent to relate his medical history and recollections of an onset in readily observable symptoms.  See Layno, 6 Vet. App. at 469.  

Competent medical evidence is necessary to establish nexus to service.  By "competent evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  Here, only reports from individuals with medical education or training will be consider competent evidence to establish a nexus to service.  Woehlaert, 21 Vet. App. 456.  

The competent medical evidence conflicts on whether there is a nexus to diabetes.  The Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The opinion is considered probative if it is definitive and supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion is found.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez, 22 Vet. App. at 304 (2008).

Dr. R submitted a November 2009 opinion in support of the claim.  However, he does not cite any published medical studies or further explains as to how diabetes causes or aggravates fatigue.  Id.  Viewed in light of the July 2013 VA examiner's emphatic assertion that there is no clinical relationship between chronic fatigue and diabetes, the Board finds Dr. R's opinion to be less persuasive. 

Meanwhile, the July 2013 VA examiner provided a negative opinion.  He based his opinion upon interview, clinical examination, and review of the claims folder.  He emphasized that fatigue is not a symptom of well controlled diabetes or a diabetic medication side effect.  He explained that fatigue is a vague symptom associated with a multitude of medical conditions and even considered normal in certain circumstances.  He identified alternative etiologies for the Veteran's fatigue complaints.  His overall explanation is very plausible.  Accordingly, the Board considers it to be highly persuasive evidence weighing against a nexus to service or secondary to service connected diabetes.  Id.  

In summary, the preponderance of the competent evidence weighs against the claim.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran.  The claim for service connection for fatigue must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

Finally, while the Veteran claims that he is a combat Veteran, he has not claimed that pertinent disability occurred during a specific period of combat and the provisions of 38 U.S.C.A. § 1154 are not applicable.  


ORDER

Service connection for throat ulcers is denied.

Service connection for hypertension is denied.

Service connection for gastroesophageal reflux disease (GERD) is denied.

Service connection for disability exhibited by fatigue is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


